Order entered July 23, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01019-CV

         FEYSAL AYATI-GHAFFARI AND IRANA HAGNAZARI, Appellants

                                            V.

         HAZAWIPERI JACKIE GUMBODETE AND JOSE ANAYA, Appellees

                    On Appeal from the 429th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 429-04867-2012

                                        ORDER
                        Before Justices Bridges, Lang, and Schenck

       Before the Court is appellant Feysal Ayati-Ghaffari’s June 30, 2015 motion titled

“Appellant’s Motion to Recall & Correct the Order 6/25/2015.” After due consideration, that

motion is DENIED.


                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE